Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. US 8,517,628 in view of Bonefas US 2014/0350801.
Weiser et al. disclose a road finisher (1) comprising:
A drive (4) for providing a propulsion function of the machine (2).
An internal network area (2, 11-14) including a computing unit (11) for controlling 
machine parameters, such as starting/stopping the engine (6).
An external network area (15) comprising a communications unit for receiving GPS data and location data from other machines’ external network area (15’), such as a delivery truck.  Col. 4, lns. 17-65.  What Weiser et al. do not disclose is a data security function.  However, Bonefas teaches a feeder vehicle (91) having a vision augmented guidance system (111), see Fig. 2 including an implement data bus (58) gateway (29) and vehicle controllers (50, 54) coupled to a vehicle data bus (60) for lights and other machine operations.  [0089].  Wherein the data bus (58) and data bus (60) may comprise a Controller Area Networks (CAN) or an ISO, ISOBUS, ethernet or another data protocol or communications standard.  Wherein the gateway (20) supports secure or controlled communications between data bus’s (58, 60), via a software or hardware firewall, communications router or antoher security device that may restrict or prevent a network element or device on the data bus (58) from communicating with the vehicle data bus unless a security protocol, password or key is provided.  [0090].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control/communications system Weiser et al. with the firewall system taught by Bonefas in order to facilitate data sharing between vehicles.

With respect to claims 4-10 Weiser et al. disclose the internal network area includes a machine controller (11) and a network interface connected to the external network area, such that in response to an external control signal from the external network area, the controller (11) can activate a start/stop switch or control signal to start or stop the engine (6).  But do not disclose a firewall function.  However, Bonefas teaches a feeder vehicle (91) having a vision augmented guidance system (111), see Fig. 2 including an implement data bus (58) gateway (29) and vehicle controllers (50, 54) coupled to a vehicle data bus (60) for lights and other machine operations.  [0089].  
Wherein the data bus (58) and data bus (60) may comprise a Controller Area Networks (CAN) or an ISO, ISOBUS, ethernet or another data protocol or communications standard.  Wherein the gateway (20) supports secure or controlled communications between data bus’s (58, 60), via a software or hardware firewall, communications router or antoher security device that may restrict or prevent a network element or device on the data bus (58) from communicating with the vehicle data bus unless a security protocol, password or key is provided.  [0090].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control/communications system Weiser et al. with the firewall system taught by Bonefas in order to facilitate data sharing between vehicles.

	
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/15/2022